Action to recover damages for alleged personal injury.
The evidence tends to show that on 27 July, 1935, the defendant had a quantity of tobacco sticks at Benson which it desired to have hauled and delivered, partly at its warehouse at Fremont and the balance to go to Pikeville; a part to the Ray Smith farm and a part to the Berger farm. The defendant entered into a contract with R. A. Yelverton to do the hauling for an agreed consideration. Yelverton furnished his own truck with driver and helper and gas; Yelverton gave directions and the driver and helper drove the truck to Benson, loaded it and drove back to the warehouse of defendant, where a part of the sticks were unloaded. Yelverton was there at that time and directed the driver and helper to go to Pikeville and make deliveries to the Smith and Berger farms. A part of the sticks for the Berger farm were to go to the plaintiff's house. From there the plaintiff, on invitation of the driver, rode in the truck to Hancock Coley's on the Smith farm. While the truck was in the act of leaving there, it was unexpectedly moved and the plaintiff, who had gotten on the body of the truck, was thrown to the ground and injured.
From judgment as of nonsuit the plaintiff appealed to the Supreme Court, and assigned error.
Upon all the evidence taken in the light most favorable to the plaintiff, the plaintiff fails to bring himself within the doctrine ofrespondent superior. *Page 253 
It appears that the defendant exercised no control over the operation of the truck. It was interested in the delivery of the tobacco sticks, and not in the steps leading to the delivery.
It is settled principle of law that "where the contract is for something that may lawfully be done, and is proper in its terms, and there has been no negligence in selecting a suitable person to contract with in respect to it, and no general control is reversed either in respect to the manner of doing the work or the agents to be employed in it, and the person for whom the work is to be done is interested only in the ultimate result of the work, and not in the several steps as it progresses, the latter is not liable to third persons for the negligence of the contractor as his master. Cooley on Torts (2 Ed.), sec 548, p. 646." Craft v. Timber Co.,132 N.C. 152, at 158, 43 S.E. 597; Embler v. Lumber Co., 167 N.C. 457, at 462; Waters v. Lumber Co., 115 N.C. 652, 20 S.E. 718.
The judgment of the court below is
Affirmed.